     McGREGOR W. SCOTT
 1 United States Attorney
 2 DEBORAH LEE STACHEL, CSBN 230138
     Regional Chief Counsel, Region IX
 3   Social Security Administration
     Allison J. Cheung, CSBN 244651
 4   Special Assistant United States Attorney
     Assistant Regional Counsel
 5    Social Security Administration, Region IX
 6    160 Spear Street, Suite 800
      San Francisco, California 94105
 7   Tel: (415) 977-8942
     Fax: (415) 744-0134
 8   E-mail: allison.cheung@ssa.gov
     Attorneys for Defendant
 9
10 Jonathan O. Peña, Esq.
     CA Bar ID No.: 278044
11   Peña & Bromberg, PLC
     2440 Tulare St., Ste. 320
12   Fresno, CA 93721
     Telephone: 559-439-9700
13
     Facsimile: 559-439-9700
14   info@jonathanpena.com
     Attorney for Plaintiff, Juan Padilla Najera
15
16                                   UNITED STATES DISTRICT COURT
                                FOR THE EASTERN DISTRICT OF CALIFORNIA
17                                          FRESNO DIVISION
18 Juan Padilla Najera,                             Case No. 1:18-cv-01629-EPG
19
                   Plaintiff,                       STIPULATION AND ORDER FOR THE
20                                                  AWARD OF ATTORNEY FEES UNDER THE
                           v.                       EQUAL ACCESS TO JUSTICE ACT (EAJA)
21                                                  28 U.S.C. § 2412(d)
     Andrew Saul, Commissioner of Social
22 Security,
23
                   Defendant.
24
            TO THE HONORABLE ERICA P. GROSJEAN, MAGISTRATE JUDGE OF THE UNITED
25
     STATES DISTRICT COURT:
26
            The Parties through their undersigned counsel, subject to the Court’s approval, stipulate that
27
     Plaintiff be awarded attorney fees in the amount of SIX THOUSAND, THREE HUNDRED AND
28
 1 TWENTY ONE DOLLARS AND 53/100, $6,321.53, under the Equal Access to Justice Act (EAJA),
 2 28 U.S.C. § 2412(d), and no costs under 28 U.S.C. § 1920. This amount represents compensation for
 3 all legal services rendered on behalf of Plaintiff by counsel in connection with this civil action, in
 4 accordance with 28 U.S.C. § 2412(d).
 5          After the Court issues an order for EAJA fees to Plaintiff, the government will consider the
 6
     matter of Plaintiff’s assignment of EAJA fees to counsel. Pursuant to Astrue v. Ratliff, 560 U.S. 586,
 7
     598, 130 S.Ct. 2521, 177 L.Ed.2d 91 (2010), the ability to honor the assignment will depend on
 8
     whether the fees are subject to any offset allowed under the United States Department of the
 9
     Treasury’s Offset Program. After the order for EAJA fees is entered, the government will determine
10
     whether they are subject to any offset.
11
            Fees shall be made payable to Plaintiff, but if the Department of the Treasury determines that
12
     Plaintiff does not owe a federal debt, then the government shall cause the payment of fees and
13
     expenses to be made directly to counsel, pursuant to the assignment executed by Plaintiff. Any
14
15 payments made shall be delivered to Plaintiff’s counsel, Jonathan O. Peña.
16          This stipulation constitutes a compromise settlement of Plaintiff’s request for EAJA fees, and

17 does not constitute an admission of liability on the part of Defendant under the EAJA or otherwise.
18 Payment of SIX THOUSAND, THREE HUNDRED AND TWENTY ONE DOLLARS AND 53/100,
19 $6,321.53, in EAJA attorney fees shall constitute a complete release from, and bar to, any and all
20 claims that Plaintiff and Plaintiff’s attorney, Jonathan O. Peña, may have relating to EAJA attorney
21 fees in connection with this action.
22          This award is without prejudice to the rights of Plaintiff’s attorney to seek Social Security Act
23 attorney fees under 42 U.S.C. § 406(b), subject to the savings clause provisions of the EAJA.
24                                              Respectfully submitted,
25
26 Dated: December 6, 2019                         /s/ Jonathan O. Peña
27
28
                                                        -2-
                                   JONATHAN O. PEÑA
 1                                 Attorney for Plaintiff
 2
 3 Dated: January 3, 2020                 McGREGOR W. SCOTT
                                   United States Attorney
 4                                 DEBORAH LEE STACHEL
                                   Regional Chief Counsel, Region IX
 5                                 Social Security Administration
 6                             By: _*_Allison J. Cheung
 7                                 Allison J. Cheung
                                   Special Assistant U.S. Attorney
 8                                 Attorneys for Defendant
                                   (*Permission to use electronic signature
 9                          obtained via email on 01/03/2020)
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                        -3-
 1                                                      ORDER
 2          In accordance with the above stipulation, and finding good cause to approve same, IT IS
 3 ORDERED that Plaintiff be awarded attorney fees in the amount of SIX THOUSAND, THREE
 4
     HUNDRED AND TWENTY ONE DOLLARS AND 53/100, $6,321.53, under the Equal Access to
 5
     Justice Act (EAJA), 28 U.S.C. § 2412(d), and no costs under 28 U.S.C. § 1920 in accordance with the
 6
     conditions set forth in the above stipulation. This amount represents compensation for all legal
 7
     services rendered on behalf of Plaintiff by counsel in connection with this civil action, in accordance
 8
     with 28 U.S.C. § 2412(d).
 9
10 IT IS SO ORDERED.
11
       Dated: January 6, 2020                                  /s/
12
                                                       UNITED STATES MAGISTRATE JUDGE
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                        -4-
